Citation Nr: 1624706	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  01-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1957 to February 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board most recently denied the Veteran's claim in April 2012, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a joint motion for remand and returned the case to the Board for action consistent with the joint motion.  Specifically, the parties to the joint motion agreed that the Board erred when it determined that VA had adequately assisted the Veteran in obtaining information to verify his claimed in-service stressors.  Accordingly, in May 2014 the Board remanded the Veteran's claim to the originating agency for additional development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The Veteran claims that his currently diagnosed PTSD is related to incidents which occurred during his service as an air policeman in Korea from August 4, 1959, to February 5, 1960.  Specifically, the Veteran asserted, first, that he was exposed to hostile fire while on patrol.  The Board notes that while a VA physician stated in a September 1999 letter that the Veteran was exposed to hostile fire while patrolling "the border," the Veteran clarified in April 2002 and March 2007 statements that he had never been sent to the Korean Demilitarized Zone (DMZ), but instead was exposed to hostile fire while patrolling the perimeter of Kunsan Air Force Base (AB).  In addition, the Veteran has attributed his PTSD to having witnessed the aftermath of the hanging of Korean civilians (including a young girl with whom he had a close relationship) by a local gang when he was assigned to secure the crime scene.

As noted above, in June 2013, the Court granted the parties' joint motion for remand, and remanded the Veteran's claim for action consistent with the joint motion.  In pertinent part, the parties' motion first notes that VA had sent a request to the U.S. Army and Joint Services Records Research Center (JSRRC) seeking to verify the Veteran's claimed in-service stressors.  JSRRC responded stating that it had researched the period "July through December 1959" and had not found documentation of the stressors.  The parties then noted that JSRRC had not stated whether records from the remaining portion of the Veteran's period of service, from January 1960 to February 1960, were available or had been reviewed, and no follow-up request to JSRRC was made.  As such, the parties agreed that a remand was warranted in order for VA to make an additional request to JSRRC to account for the months of January 1960 and February 1960.

Accordingly, in May 2014 the Board remanded the Veteran's claim for the required development.  Specifically, in pertinent part, the Board instructed the agency of original jurisdiction (AOJ) to send copies of the Veteran's DD Form 214, service personnel records, and any stressor statements submitted by the Veteran to JSRRC in order for an attempt to be made to verify the Veteran's alleged in-service stressor of "having been exposed to hostile fire on the border between North and South Korea" during his period of service, specifically from January 1960 through February 1960.

The AOJ subsequently received the Veteran's service personnel records, which showed that he served as an air policeman in the 6167th Support Squadron at Kimpo AB in Korea from August 4, 1959, to August 20, 1959, and with the 6175th Support Squadron at Kunsan AB from August 24, 1959, to February 4, 1960.  The AOJ then sent an additional verification request to JSRRC in May 2015 and received a response stating: "[w]e researched the July to December 1959 history submitted by the 6314th Air Base Wing (6314th ABW), the higher headquarters of the 6167th Support Squadron (6167th SS).  The history documents the mission of the 6167th SS was to operate and maintain Kimpo Air Base (AB), Korea, and to provide air base support of units assigned or attached to the 6167th SS at Kimpo AB.  Unfortunately, the history does not document that the unit came under hostile fire.  Therefore, we are unable to document that [the Veteran] was exposed to hostile fire while patrolling the North and South Korean borders."

The Board notes that a remand by the Court or the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board notes that like JSRRC's response obtained prior to the Court's remand, the latest response is confined to the period of July 1959 to December 1959, and does not address the Veteran's period of service in January and February 1960.  Importantly, the omitted time period forms a portion of the Veteran's service at Kunsan AB, where his claimed exposure to hostile fire took place.  Because the absence of a response from JSRRC accounting for the entirety of the Veteran's service was the reason for the Court's remand, and because no such response has been obtained, the Board finds that an additional remand is required.

The Board also notes that JSRRC's response addressed only the Veteran's alleged stressor of having undergone hostile fire, and not his claim of having witnessed the aftermath of the hanging of Korean civilians.  As such, an attempt to verify both stressors must be requested on remand.

In addition, the Board notes that there has been some confusion regarding where the Veteran claimed to have been exposed to hostile fire during service.  It appears that the AOJ initially interpreted the aforementioned VA physician's reference to "the border" to be a claim that the hostile fire took place on the DMZ.  The record shows, however, that the Veteran later clarified that the "border" referred to was the perimeter of Kunsan AB, which he was assigned to patrol.  As such, the location where the claimed hostile fire took place must be made clear to JSRRC in the verification request made pursuant to this remand. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must send an additional request to JSRRC in order for an attempt to be made to verify the following in-service stressors claimed by the Veteran:

a) exposure to hostile fire from "slicky boys," or thieves, while assigned to patrol Kunsan AB in Korea as an air policeman with the 6175th Support Squadron from August 24, 1959, to February 4, 1960;

b) witnessing the aftermath of the hanging of Korean civilians by a local gang when he was assigned to secure the crime scene, at some time from August 4, 1959, to February 4, 1960.

The RO or the AMC must attach copies of the Veteran's DD Form 214, his service personnel records, as well as all of his statements related to his stressors, not simply paraphrased descriptions.

If JSRRC is unable to provide information of the type requested, the RO or the AMC must request JSRRC to identify any alternate agency or department that may provide verification of the alleged incidents.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



